       Case 1:19-cv-06524-DLI-ST Document 28-6 Filed 12/04/20 Page 1 of 2 PageID #: 505


Horn, Michael S.

From:                              Horn, Michael S. <mhorn@archerlaw.com>
Sent:                              Sunday, October 11, 2020 9:27 AM
To:                                John Janiec
Cc:                                Lijun
Subject:                           RE: [EXT MAIL] Xiamen ITG v Peace Bird - Depositions


John

We have a few things that need to get done before the deposition

    1) You need to approve or suggest changes to the latest confidentiality agreement

    2) We need the documents that you indicated your client is gathering and/or the documents sought in my prior
       letters and recent email

    3) I will need to review the future production with enough time to determine if it is complete and for sufficient
       time to prepare for the deposition.

In terms of the deposition, I am on trial November 2 and then November 9th which will probably last for two
weeks. Then I have a hearing the first week of December.

Assuming you can get me the outstanding documents by the end of this month, it should occur December 14th or
21st so that we are sure that they will proceed. Otherwise, if I am in the middle of a trial or in the middle of a hearing, it
will get adjourned. To avoid that issue, the middle of December is the most optimal time to do these depositions.

The witnesses will appear via Zoom. When appropriate, we will send the court reporter link to the Zoom deposition.

We need to discuss whether both sides need translators and whether that will increase the time for the
depositions. We are going to apply the rules consistently. English is not the first language for either of our witnesses.

Also you need to make sure that the witness you produce has the knowledge outlined in my deposition notice. If you
produce a witness with limited knowledge of the transaction or limited knowledge of the allegations in the case or if
there are other witnesses at ITG with knowledge of the transaction, we may end up seeking additional depositions. If
your client produces the witnesses with the knowledge we are seeking in our notice, we can avoid the issue and the
delay it may cause.

Thank you.

From: John Janiec <jjaniec@jjjlawoffice.com>
Sent: Monday, October 5, 2020 6:56 PM
To: Horn, Michael S. <mhorn@archerlaw.com>
Cc: Lijun <lijundou@yahoo.com>
Subject: [EXT MAIL] Xiamen ITG v Peace Bird - Depositions

Dear Michael:
As I may have mentioned to you, as best as I can determine, China does not permit depositions to take place
inside of China, either in person or by remote means. I have conferred with my client in order to obtain a

                                                              1
       Case 1:19-cv-06524-DLI-ST Document 28-6 Filed 12/04/20 Page 2 of 2 PageID #: 506

location outside of China and proposed dates and times for the deposition of ITG to take place. Due to travel
and quarantine restrictions ITG has suggested Macao as being an accessible location to which it can travel and
make its witness available for a deposition to take place in the early part of November. Assuming that the
deposition will be done remotely, In order to properly plan for the event, I believe that we need to know the
following:
         Proposed dates for the deposition;
         What video and audio capabilities will the witness have to have in order to conduct the deposition
        remotely? – will you be using Zoom or some other provider supplied by a stenographic recording
        company? ;
         The witness will require the services of a Mandarin interpreter, will you have the interpreter present
        in Macao or will the interpreter be in the US?
         Will you have a stenographer present in Macao, or will the transcript be prepared from the
        American feed?
         Do you intend to videotape the deposition?
         What method do you propose to have any exhibits that you intend to use at the deposition made
        available to the witness during the deposition?
   These are just some of the initial considerations that I believe we should address in order to insure that we
can proceed with the deposition. I have not yet conducted a deposition by remote means, and I trust that your
experience in this area will suggest additional concerns which we should also address.
I would like to schedule the deposition of Brian Wu to take place soon after the ITG deposition in or around
mid-November. In this regard, I am requesting that you advise if an interpreter will be required, and provide me
with some mid-November dates and a location for his deposition so that I can begin to make the necessary
arrangements.

I would appreciate your response at your earliest convenience. China is in the middle of a national holiday and
nothing will take place during this week, I would like to start the planning stages as soon as they return next
week.

John


--
Regards,

John J. Janiec
Law Office of John J. Janiec
261 Madison Avenue
Twelfth Floor
New York, New York 10016-2303
(212) 629-0027

============================

This electronic mail transmission may contain confidential or privileged information. If
you believe you have received this message in error, please notify the sender by reply.

============================


                                                                2
